    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

ROBERT BEEMER,                          :
    Plaintiff,                          :
                                        :
      v.                                :    No. 3:19-CV-548 (VLB)
                                        :
L. DESTEFANO, et al.                    :
      Defendants.                       :    September 24, 2019


             REVIEW OF AMENDED COMPLAINT (Dkt. No. 12)

      On April 12, 2019, Robert Beemer (“Plaintiff”), an inmate currently

confined at the Osborn Correctional Institution in Somers, Connecticut,

filed a complaint pro se and in forma pauperis pursuant to 42 U.S.C. § 1983,

against six Department of Correction (“DOC”) officials for damages.

Compl. (Dkt. No. 1) at 1-3, 9. The Court dismissed the complaint without

prejudice under 28 U.S.C. § 1915A for failure to state a plausible claim

against any of the defendants but permitted Plaintiff one opportunity to

amend his complaint with additional facts. Initial Review Order (Dkt. No.

11). Shortly thereafter, Plaintiff filed an amended complaint naming three

DOC officials as defendants: Dr. Ricardo Ruiz, Jeff Stamp, and Dr. Carson

Wright. Am. Compl. (Dkt. No. 12). For the following reasons, the Court will

permit Plaintiff’s amended complaint to proceed in part.

   I. Standard of Review

      Pursuant to 28 U.S.C. § 1915A, this Court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or
     Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 2 of 18




that seeks monetary relief from a defendant who is immune from such

relief. Although detailed allegations are not required, the complaint must

include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to

relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory

allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Plaintiff must plead “enough facts to state a claim to relief that is plausible

on its face.” Bell Atlantic, 550 U.S. at 570. Nevertheless, it is well-

established that “[p]ro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

   II.      Factual Allegations in Amended Complaint

         In June of 2016, while he was confined at the MacDougall-Walker

Correctional Institution (“MWCI”) in Suffield, Plaintiff fell off his top bunk in

his cell and landed on his left shoulder, causing severe pain. Am. Compl. ¶

6. At the time, Plaintiff had been issued a bottom bunk pass, but a

correction officer at MWCI told him that the pass was not valid because it

was written on an Inmate Request form. Id. at ¶¶ 7-8.

         The day after the incident, Plaintiff went to the medical unit at MWCI

and informed the nurse there about what had occurred. Am. Compl. ¶ 10.

The Plaintiff was prescribed Motrin for his pain. Id.




                                        2
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 3 of 18




      On July 28, 2016, Plaintiff was transferred from MWCI to Northern

Correctional Institution (“Northern”) in Somers. Am. Compl. ¶ 14. When he

arrived at Northern, he submitted written requests to the medical unit

concerning his shoulder pain and immobility of his left arm. Id. Thereafter,

he was evaluated by Dr. Wright, who prescribed him Motrin, Flexeral, Cipro,

and Neurtontin. Id. at ¶ 15. However, none of these medications were

effective in alleviating his shoulder pain. Id. Dr. Wright also submitted a

Utilization Review Committee (“URC”) request for an orthopedic evaluation

for Plaintiff at the UConn Health Center. Id. at ¶ 16.

      On January 18, 2017, the URC denied Dr. Wright’s request “[b]ecause

no physical exam[ination] or functional assessment was provided.” Am.

Compl. ¶ 18. The URC stated that the request could be resubmitted “after a

thorough examination,” but no follow-up evaluation was performed. Id. at ¶

19. Plaintiff was told that Dr. Wright intended to resubmit the URC request,

but he never received notification that Dr. Wright followed through on the

resubmission. Id. at ¶ 20.

      On March 3, 2017, Plaintiff was transferred back to MWCI. See Am.

Compl. ¶ 25. Officials took x-rays of Plaintiff’s arm while he was confined

at MWCI. Id.

      On March 30, 2017, Plaintiff was transferred to Cheshire Correctional

Institution (“Cheshire”). Am. Compl. ¶ 26. There, he requested treatment

for his ongoing pain and limited mobility in his left arm and was evaluated

by Dr. Ruiz. Id. at ¶¶ 26-27. Despite evaluating his condition, Dr. Ruiz did



                                       3
     Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 4 of 18




not decide on any treatment plan for Plaintiff. Id. at ¶ 27. Plaintiff

continued to write requests to the medical unit at Cheshire about his

ongoing medical condition and was told that he had been placed on the list

to see Dr. Ruiz, but from November 2017 to March 2, 2019, Plaintiff was

never evaluated or treated for his condition. Id. at ¶¶ 28-29.

       During his confinement at Cheshire, Plaintiff wrote a request to Jeff

Stamp, the medical supervisor, regarding a grievance he had previously

filed. Am. Compl. ¶ 33. On December 3, 2017, he was given a pass to go to

the medical unit. Id. When he arrived, he met with Stamp in an

examination room, who had a copy of the grievance he had submitted. Id.

Stamp picked up the grievance form, shook it in front of Plaintiff, and

stated, “You better be careful who[m] you write!” Id. at ¶ 34. Plaintiff

interpreted Stamp’s remark as threatening and feared retaliation for writing

letters to the Commissioner of Correction and UConn Health Center about

his inability to receive adequate medical care. Id. at ¶ 35. Stamp then

performed an evaluation of Plaintiff, determined that he had “vein and

valve” in his left arm, and referred him to the facility doctor. Id. at ¶ 57;

Pl.’s Ex. 11 (Dkt. No. 12-4 at 6).

       Plaintiff wrote a letter to the mental health unit at Cheshire after

Stamp had threatened him. Am. Compl. ¶ 59. Later, his cell was “shook

down several times” by correction officers, and his personal items were

scattered across his bunk. Id.




                                        4
     Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 5 of 18




          Plaintiff continues to suffer ongoing pain in his left shoulder and

arm. Am. Compl. ¶ 43. Although he currently takes medications, the

medications are of “little help.” Id.

   III.       Analysis

          Plaintiff claims that the defendants acted with deliberate indifference

to his serious medical needs in violation of his Eighth Amendment

protection against cruel and unusual punishment, his Fifth1 and Fourteenth

Amendment rights to due process, and his Fourteenth Amendment right to

equal protection of the laws. Am. Compl. ¶¶ 44, 49-64. He also claims that

Stamp retaliated against him for exercising his right to free speech, in

violation of the First Amendment; id. at ¶¶ 58-60; and that all defendants

violated his rights under the Article First, §§ 3, 4, 5, 9, 10, 14, 19, and 20 of

the Connecticut Constitution. Id. at ¶ 49. The Court will permit the Eighth

Amendment claim to proceed against Dr. Ruiz but dismiss the remaining

constitutional claims.

          A. Deliberate Indifference to Medical Needs

          Plaintiff brings his deliberate indifference to medical needs claim

under the Eighth and Fourteenth Amendments to the United States

Constitution and alleges that he was a “pretrial detainee” from July 28,

2016 to March 2, 2019. See Am. Compl. ¶¶ 23, 31, 44. A pretrial detainee’s



          1
         The Fifth Amendment applies to the federal government, not to the
states. See Dusenbery v. United States, 534 U.S. 161, 167 (2002); Ambrose
v. City of New York, 623 F. Supp.2d 454, 466–67 (S.D.N.Y. 2009). None of the
listed defendants in this case are federal government officials.
Accordingly, Plaintiff’s Fifth Amendment claim is dismissed.
                                          5
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 6 of 18




claim that a state official acted with deliberate indifference to his medical

needs is analyzed under the Fourteenth Amendment, and not the Eighth

Amendment, because the detainee has not yet been convicted of a crime

and, therefore, cannot be subjected to punishment. See Garcia v. Univ. of

Conn. Health Care Ctr., No. 3:16-CV-852 (JCH), 2018 WL 5830840, at *9 (D.

Conn. Nov. 7, 2018) (citing Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017));

Walker v. Wright, No. 3:17-CV-425 (JCH), 2018 WL 2225009, at *5 (D. Conn.

May 15, 2018). However, state records show that Plaintiff was sentenced to

ten years’ imprisonment on March 16, 2017.2 Thus, the Court will analyze

the claim against Dr. Wright under the Fourteenth Amendment because it

concerns events that took place prior to March 16, 2017, when Plaintiff was

a pretrial detainee. The claims against Stamp and Dr. Ruiz are subject to

the Eighth Amendment standard because they concern events that

occurred after Plaintiff was sentenced in state court.

             1. Claim Against Dr. Wright

      To state a plausible deliberate indifference to medical needs claim

under the Fourteenth Amendment, Plaintiff must allege facts showing (1)

that Dr. Wright’s actions created an unreasonable risk of serious damage

to his health, and (2) that Dr. Wright engaged in “objectively reckless

behavior.” Garcia, 2018 WL 5830840, at *9. With respect to the first prong,




2
 State v. Beemer, No. KNL-CR16-0129584-T (Conn. Super. Ct. Mar. 16,
2017); Connecticut State Department of Correction, Inmate Information,
Robert Beemer, ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=276-
477.
                                       6
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 7 of 18




Plaintiff must show that the deprivation of medical care was “sufficiently

serious.” Id. As to the second prong, he must show that Dr. Wright “acted

intentionally to impose the alleged condition, or recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to [him] even

though [Dr. Wright] knew, or should have known, that the condition posed

an excessive risk to health or safety.” Darnell, 849 F.3d at 35.

      Despite prescribing him medication and requesting an orthopedic

evaluation on his behalf, Plaintiff claims that Dr. Wright violated his

Fourteenth Amendment rights by failing to conduct a full examination of

his injury before submitting the initial URC request and/or failing to

resubmit the URC request. See Am. Compl. ¶¶ 18-20, 51. Even under the

lower Fourteenth Amendment standard, the Court does not conclude that

Plaintiff’s allegations against Dr. Wright are sufficient to state a

constitutional claim. The facts do not show that Dr. Wright “acted

intentionally . . . or recklessly failed to act with reasonable care” in

response to Plaintiff’s condition. At best, Plaintiff has alleged facts to

support a medical malpractice claim against Dr. Wright, which is

insufficient support a Fourteenth Amendment claim. See Charles v.

Orange Cty., 925 F.3d 73, 87 (2d Cir. 2019). Therefore, the Fourteenth

Amendment claim against Dr. Wright is dismissed.

             2. Claims against Stamp and Dr. Ruiz

      To state a claim for deliberate indifference to his serious medical

needs under the Eighth Amendment, Plaintiff must satisfy an objective and



                                        7
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 8 of 18




subjective component. See Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir.

1994). Objectively, he must show a “sufficiently serious” deprivation;

Wilson v. Seiter, 501 U.S. 294, 298 (1991); meaning a condition “that may

produce death, degeneration, or extreme pain.” See Hathaway v. Coughlin,

99 F.3d 550, 553 (2d Cir. 1996) (internal quotation marks omitted). However,

“[w]hen the basis for a prisoner’s Eighth Amendment claim is a temporary

delay or interruption in the provision of otherwise adequate medical

treatment, it is appropriate to focus on the challenged delay or interruption

in treatment rather than the prisoner’s underlying medical condition alone

in analyzing whether the alleged deprivation is, in objective terms,

sufficiently serious, to support an Eighth Amendment claim.” Smith v.

Carpenter, 316 F.3d 178, 185 (2d Cir. 2003) (emphasis in original; internal

quotations omitted). Subjectively, Stamp and Dr. Ruiz must have been

actually aware of a substantial risk that Plaintiff would suffer serious harm

as a result of their actions or inactions. See Salahuddin v. Goord, 467 F.3d

263, 280–81 (2d Cir. 2006).

      Construed liberally, the Court will permit Plaintiff’s Eighth

Amendment claim to proceed against Dr. Ruiz based on the allegations that

(1) Dr. Ruiz failed to implement any treatment plan after evaluating Plaintiff,

and (2) Plaintiff’s inability to receive any treatment from November 2017 to

March 2019 despite numerous written requests. See Am. Compl. ¶¶ 27-29.

The Eighth Amendment claim will proceed against Dr. Ruiz in his individual

capacity for damages and in his official capacity for injunctive relief.



                                       8
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 9 of 18




      Plaintiff has not, however, stated a plausible Eighth Amendment

claim against Stamp. He alleges that Stamp evaluated him on December 3,

2017, determined that he had “vein and valve” in his left arm, and referred

him to the facility physician. Am. Compl. ¶ 57; Pl.’s Ex. 11. Plaintiff’s

contention that Stamp should have “schedule[d] [him] to see [a] specialist

regarding his shoulder injury” amounts to a disagreement over the proper

course of treatment for his condition, which is insufficient to establish an

Eighth Amendment violation. See Ventura v. Sinha, 379 F. App’x 1, 2–3

(Cir. 2010); Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998).

Therefore, the Eighth Amendment claim against Stamp is dismissed.

      B. Substantive Due Process

      To the extent Plaintiff is claiming that the denial of adequate medical

care also violated his right to substantive due process under the

Fourteenth Amendment, his claim fails. “Substantive due process protects

individuals against government action that is arbitrary . . . conscience-

shocking . . . or oppressive in a constitutional sense . . . but not against

government action that is incorrect or ill-advised.” Lowrance v. Achtyl, 20

F.3d 529, 537 (2d Cir. 1994) (citations omitted; internal quotations omitted).

“Constitutional violations do not, in and of themselves, ‘shock the

conscience’ for the purposes of substantive due process.” Harnage v.

Brighthaupt, 168 F. Supp. 3d 400, 409 (D. Conn. Mar. 1, 2016) (quoting

Roman v. Velleca, No. 3:11-CV-1867 (VLB), 2012 WL 4445475, at *10 (D.

Conn. Sept. 25, 2012)). Plaintiff’s allegations in this case do not support a



                                       9
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 10 of 18




finding that Dr. Wright’s or Stamp’s conduct was “arbitrary” or

“conscience-shocking.” His claim against Dr. Wright appears to be, at

best, one of medical malpractice, and the claim against Stamp is primarily

based on a verbal threat, which the Second Circuit has rejected as

constituting a factual basis for a claim under § 1983. See Purcell v.

Coughlin, 790 F.2d 263, 265 (2d Cir. 1986). As for Dr. Ruiz, any substantive

due process claim would be duplicative because the Court is permitting

Plaintiff’s Eighth Amendment claim for deliberate indifference to medical

needs to proceed against him. See Albright v. Oliver, 510 U.S. 266, 273

(1994) (“Where a particular Amendment ‘provides an explicit textual source

of constitutional protection’ against a particular sort of government

behavior, ‘that Amendment, not the more generalized notion of substantive

due process, must be the guide for analyzing [the] claim[]’”). Therefore,

the Fourteenth Amendment substantive due process claim is dismissed.

      C. Equal Protection of the Laws

      Plaintiff claims that the defendants deprived him of “fair and equal

protection to medical care.” Am. Compl. ¶ 44. To the extent he is

attempting to state a claim that the defendants deprived him equal

protection of the laws under the Fourteenth Amendment, his claim fails.

      “To state an equal protection claim, [Plaintiff] must allege facts

showing that: (1) he was treated differently from similarly situated

individuals and (2) that the difference in or discriminatory treatment was

based on ‘impermissible considerations such as race, religion, intent to



                                     10
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 11 of 18




inhibit or punish the exercise of constitutional rights, or malicious or bad

faith intent to injure a person.’” Trowell v. Theodarakis, No. 3:18-CV-446

(MPS), 2018 WL 3233140, at *3 (D. Conn. July 2, 2018) (quoting Diesel v.

Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000)). Alternatively, Plaintiff

may state an equal protection violation claim under the “class of one”

theory by alleging facts showing that he was “intentionally treated

differently from others similarly situated and that there [was] no rational

basis for the difference in treatment.” Village of Willowbrook v. Olech, 528

U.S. 562, 564 (2000).

      There are no facts in this case showing either that Plaintiff was

treated differently than other similarly situated inmates or that the

defendants’ conduct was discriminatory in nature. Thus, the equal

protection claim is dismissed.

      D. Retaliation

      Plaintiff next claims that Stamp violated his First Amendment right to

free speech by retaliating against him for voicing his concerns about the

inadequate medical care he was receiving. See Am. Compl. ¶¶ 58-62. He

bases his claim on what he characterized as the threatening remark Stamp

made to him about his grievance and the fact that correction officers

“shook down” his cell on several occasions afterward. Id.

      “Prison officials may not retaliate against inmates for exercising

their constitutional rights.” Riddick v. Arnone, No. 3:11-CV-631 (SRU), 2012

WL 2716355, at *6 (D. Conn. July 9, 2012). To state a plausible First



                                      11
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 12 of 18




Amendment retaliation claim, Plaintiff must allege “(1) that the speech or

conduct at issue was protected, (2) that the [Stamp] took adverse action

against [him], and (3) that there was a causal connection between the

protected [speech] and the adverse action.” Holland v. Goord, 758 F.3d

215, 225 (2d Cir. 2014) (internal quotation marks omitted); Espinal v. Goord,

558 F.3d 119, 128 (2d Cir. 2009). “In the prison context, ‘adverse action’ is

objectively defined as conduct ‘that would deter a similarly situated

individual of ordinary firmness from exercising . . . constitutional rights.’”

O’Diah v. Cully, No. 08-CIV-941 (TJM/CFH), 2013 WL 1914434, at *9 (N.D.N.Y.

May 8, 2013) (quoting Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003)); see

also Ramsey v. Goord, 661 F. Supp. 2d 370, 399 (W.D.N.Y. 2009) (prisoners

may be required to tolerate more than average citizens before alleged

retaliatory action against them is considered adverse). In order to allege

causation, Plaintiff must state facts “suggesting that the protected conduct

was a substantial or motivating factor in [Stamp’s] decision to take action

against him.” Moore v. Peters, 92 F. Supp. 3d 109, 121 (W.D.N.Y. 2015)

(quoting Burton v. Lynch, 664 F. Supp. 2d 349, 367 (S.D.N.Y. 2009)).

      “Because claims of retaliation are easily fabricated, the courts

consider such claims with skepticism and require that they be supported

by specific facts; conclusory statements are not sufficient.” Riddick, 2012

WL 2716355, at *6; see also Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.

2001) (“virtually any adverse action taken against a prisoner by a prison

official – even those otherwise not rising to the level of a constitutional



                                      12
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 13 of 18




violation – can be characterized as a constitutionally proscribed retaliatory

act”), overruled on other grounds, Swierkiewicz v. Sorema N.A., 534 U.S.

506 (2002). “Accordingly, plaintiffs in retaliatory motive cases must plead

‘specific and detailed factual allegations which amount to a persuasive

case’ or ‘facts giving rise to a colorable suspicion of retaliation.’” Moore,

92 F. Supp. 3d at 120 (quoting Johnson v. Eggersdorf, 8 F. App’x 140, 144

(2d Cir. 2001)).

      In this case, Plaintiff’s allegations do not satisfy the second or third

components of the retaliation standard. Although filing grievances and

written complaints against prison officials certainly constitutes protected

speech; see Brown v. Tuttle, No. 3:13-CV-1444 (VAB), 2015 WL 3886466, at

*6 (D. Conn. June 24, 2015); Stamp’s remark to Plaintiff, “You better be

careful who[m] you write,” does not rise to the level of conduct that would

deter an inmate from exercising that right. See Alicea v. Howell, 387 F.

Supp. 2d 227, 237 (W.D.N.Y. 2005) (statements to plaintiff that there were

“no secrets in prison” and that he would “have to pay the consequences

for filing a grievance” not adverse action). To the extent the claim is based

on the subsequent “shake downs” of Plaintiff’s cell, the claim still fails

because there are no facts showing that Stamp was personally involved in

such conduct or that it was causally connected to Plaintiff’s grievances.

See Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (claims for damages

under § 1983 require showing of personal involvement). Therefore, the

First Amendment claim against Stamp is conclusory and cannot proceed.



                                      13
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 14 of 18




       E. State Constitutional Claims

       Finally, Plaintiff claims that all defendants violated his rights under

Article First, §§ 3, 4, 5, 9, 10, 14, 19, and 20 of the Connecticut Constitution

but does not offer any explanation in support thereof. The Court cannot

exercise supplement jurisdiction over any of these claims.

       This Court can exercise supplemental jurisdiction over a state law

claim if:

       (1) there is a claim arising under the federal constitution or
       federal laws; (2) the relationship between the federal claim and
       the state claim permits the conclusion that the entire action
       comprises but one constitutional case; (3) the federal claim has
       substance sufficient to confer subject matter jurisdiction on the
       court; and (4) the state and federal claims derive from a
       common nucleus of operative fact.

Miller v. Lovett, 879 F.2d 1066, 1071 (2d Cir. 1989), abrogated on other

grounds, Graham v. Connor, 490 U.S. 386 (1989); United Mine Workers v.

Gibbs, 383 U.S. 715, 725 (1966).

       Four of the state constitutional provisions cited by Plaintiff provide

for rights encompassed under the First Amendment to the United States

Constitution. Article First, § 3 provides for the free “exercise and

enjoyment of religious profession and worship, without discrimination;”

Conn. Const. art. I, § 3. Section 4 provides that “[e]very citizen may freely

speak, write and publish his sentiments on all subjects, being responsible

for the abuse of that liberty.” Conn. Const. art. I, § 4. Section 5 provides

that “[n]o law shall ever be passed to curtail or restrain the liberty of

speech or of the press.” Conn. Const. art. I, § 5. Section 14 provides for



                                       14
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 15 of 18




the right of citizens to assemble and petition the government for redress of

grievances. Conn. Const. art. I, § 14. However, courts have refused to

recognize private causes of action under these provisions. See Richard v.

Strom, No. 3:18-CV-1451 (CSH), 2018 WL 6050898, at *8 (D. Conn. Nov. 19,

2018); Groomes v. Frazir, No. 3:17-CV-1072 (JCH), 2017 WL 7410991, at *6

(D. Conn. Nov. 2, 2017) (citing Marshall v. Town of Middlefield, No. 3:10-CV-

1009 (JCH), 2012 WL 601783, at *9 (D. Conn. Feb. 23, 2012)); Lopez v.

Smiley, 375 F. Supp. 2d 19, 24 n.2 (D. Conn. 2005); Torres v. Armstrong, No.

CV990427057S, Thompson, J., 2001 WL 1178581, at *5-*7 (Conn. Super. Ct.

Sept. 6, 2001). Moreover, as shown above, Plaintiff has failed to state a

plausible free speech claim against Stamp under federal law, and therefore,

this Court cannot exercise supplemental jurisdiction over a free speech

claim under state law. Therefore, the claims under §§ 3, 4, 5, and 14 are

dismissed.

      Article First, § 9 provides that “[n]o person shall be arrested,

detained or punished, except in cases clearly warranted by law.” Conn.

Const. art. I, § 9. Although the Connecticut Supreme Court has authorized

a narrow damages action under § 9 for a case dealing with illegal searches

and seizures; see Binette v. Sabo, 244 Conn. 23, 710 A.2d 688 (1998);

Plaintiff’s allegations in this case do not provide a factual basis for a claim

under this provision. See Silvera v. Conn. Dept. of Corr., 726 F. Supp. 2d

183, 199-200 (D. Conn. 2010) (declining supplemental jurisdiction over

prisoner’s § 9 claim). Similarly, § 19 provides for the right to a trial by jury;



                                       15
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 16 of 18




Conn. Const. art. I, § 19; but Plaintiff has not alleged facts which would

support a private right of action under § 19.

      Finally, this Court has not recognized private actions for money

damages under § 10 or § 20. See Tyus v. Semple, No. 3:19-CV-73 (VAB),

2019 WL 1877076, at *3 (D. Conn. Apr. 26, 2019); Ward v. Housatonic Area

Reg’l Transit Dist., 154 F. Supp. 2d 339, 356 (D. Conn. 2001). Based on the

foregoing, Plaintiff’s state constitutional claims are dismissed.

                                   ORDERS

      (1) The clerk is directed to reopen this case. Plaintiff’s Eighth

Amendment claim for deliberate indifference to medical needs may

proceed against Dr. Ruiz in his individual capacity for damages and in his

official capacity for injunctive relief. All other claims are dismissed.

      (2) The clerk shall prepare a summons form and send an official

capacity service packet, including the amended complaint (Dkt. No. 12), to

the United States Marshal Service. The U.S. Marshal is directed to effect

service of the amended complaint on Dr. Ruiz in his official capacity at the

Office of the Attorney General, 55 Elm Street, Hartford, CT 06141, within

twenty-one (21) days from the date of this order and file a return of service

within thirty (30) days from the date of this Order.

      (3) The clerk shall verify the current work address for Dr. Ruiz with

the DOC Office of Legal Affairs, mail a waiver of service of process request

packet containing the amended complaint (Dkt. No. 12) to him at the

confirmed address within twenty-one (21) days of this Order, and report on



                                      16
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 17 of 18




the status of the waiver request on the thirty-fifth (35th) day after mailing. If

Dr. Ruiz fails to return the waiver request, the clerk shall make

arrangements for in-person service by the U.S. Marshals Service on him,

and he shall be required to pay the costs of such service in accordance

with Federal Rule of Civil Procedure 4(d).

      (4) The clerk shall mail a courtesy copy of the amended complaint

and this Order to the DOC Office of Legal Affairs.

      (5) Dr. Ruiz shall file his response to the amended complaint, either

an answer or motion to dismiss, within sixty (60) days from the date the

notice of lawsuit and waiver of service of summons forms are mailed to

him. If he chooses to file an answer, he shall admit or deny the allegations

and respond to the cognizable claim recited above. He may also include

any and all additional defenses permitted by the Federal Rules.

      (6) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed

within six months (180 days) from the date of this Order. Discovery

requests need not be filed with the Court.

      (7) The parties must comply with the District of Connecticut

“Standing Order Re: Initial Discovery Disclosures,” which will be sent to

the parties by the Court. The order can also be found at

http://ctd.uscourts.gov/district-connecticut-public-standing-orders.

Should Defendant object to disclosure of any information required to be

disclosed by the court’s standing order, such party must file an objection

within ninety days of the date of service stating the basis for the objection



                                       17
    Case 3:19-cv-00548-VLB Document 20 Filed 09/24/19 Page 18 of 18




with sufficient particularity for the court to rule on the objection. Vague

and categorical objections, such as the talismanic “safety and security”

objection will not suffice and will be summarily denied in which case

production is ordered to be made with in fourteen (14) days of the court’s

ruling on the objection.

      (8) All motions for summary judgment shall be filed within seven

months (210 days) from the date of this Order.

      (9) Pursuant to Local Civil Rule 7(a), a nonmoving party must

respond to a dispositive motion within twenty-one (21) days of the date the

motion was filed. If no response is filed, or the response is not timely, the

dispositive motion can be granted absent objection.

      (10)   If Plaintiff changes his address at any time during the litigation

of this case, Local Court Rule 83.1(c)2 provides that he MUST notify the

court. Failure to do so can result in the dismissal of the case. Plaintiff

must give notice of a new address even if he is incarcerated. He should

write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough

to just put the new address on a letter without indicating that it is a new

address.

      SO ORDERED at Hartford, Connecticut.


                                                            Vanessa Bryant
                                       ________________________________
                                                       2019.09.24 11:27:16 -04'00'
                                       VANESSA L. BRYANT
                                       UNITED STATES DISTRICT JUDGE




                                      18
